Citation Nr: 0709110	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  97-01 660	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to higher initial evaluations for post-
traumatic stress disorder (PTSD) (exclusive of a temporary 
total rating for hospitalization from June 29, 1999, to 
October 1, 1999).

2.  Entitlement to service connection for residuals of a 
right wrist injury.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a digestive 
disorder, to include gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a right hand 
disability, to include fracture of the right fourth and fifth 
fingers.

6.  Entitlement to service connection for a left knee 
disorder, including traumatic arthritis.  

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for prostatitis.

9.  Entitlement to service connection for a skin disorder due 
to exposure to Agent Orange.

10.  Entitlement to service connection for a lung disorder 
other than asthma due to exposure to Agent Orange.

11.  Entitlement to service connection for arthritis, 
including rheumatoid arthritis.

12.  Entitlement to service connection for disability causing 
chest pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was before the Board in February 
2005; the Board denied a claim of service connection for 
heart disease and denied a claim of entitlement to waiver of 
recovery of an overpayment of pension benefits.  A previously 
denied claim of service connection for a right wrist 
disability was reopened.  Other issues were remanded.  

Following the Board's remand, the Appeals Management Center 
(AMC) in Cleveland granted service connection for headaches 
and awarded a 100 percent rating for PTSD, effective from 
July 26, 2005.  The AMC also found that eligibility for 
Dependents Educational Assistance under Chapter 35 of the 
United States Code had been established.  


FINDINGS OF FACT

1.  On October 10, 2006, the RO received written notification 
from the veteran that he was satisfied with decisions 
regarding his appeal and wished to withdraw his appeal.

2.  On February 12, 2007, prior to the promulgation of a 
decision in the appeal, the Board received a motion to 
withdraw all claims on appeal from the veteran's authorized 
representative.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


